Citation Nr: 0306765	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Lincoln, Nebraska RO.  When the case was before the Board in 
November 2000, some of the issues on appeal were decided, 
while the issue of entitlement to service connection for 
bilateral hearing loss disability was remanded to the RO for 
further action.  

While the case was in remand status, the veteran perfected an 
appeal of a January 2002 rating decision assigning an initial 
evaluation of 30 percent for PTSD, after granting service 
connection for this disability.  The rating was thereafter 
increased to 50 percent, from the effective date of service 
connection, in a June 2002 decision of a Decision Review 
Officer.  The veteran has continued his appeal for a higher 
initial evaluation for this disability.  This issue will be 
addressed in the remand that follows the order section of 
this decision.

In September 2002, a statement of the case was provided to 
the veteran and his representative in response to the 
veteran's notice of disagreement with the January 2002 rating 
decision assigning an effective date of May 21, 2001, for 
service connection for PTSD.  The veteran and his 
representative were also informed at that time of the 
requirement that a substantive appeal be submitted and the 
time limits for doing so if the veteran desired appellate 
review with respect to this new issue.  The claims folder 
contains no subsequent written communication from the veteran 
or his representative addressing the effective date issue.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.

Finally, the Board notes that in correspondence apparently 
received at the RO in January 2003, more than one year after 
the date of the letter notifying the veteran of the initial 
evaluation of 10 percent assigned for tinnitus, the veteran 
alleged that a 10 percent evaluation should be assigned for 
tinnitus in each ear, from the effective date of service 
connection.  The claims folder does not reflect that this 
matter has been addressed by the RO.  Therefore, it is 
referred to the RO for appropriate action.

  
FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran's bilateral hearing loss disability is 
etiologically related to his exposure to noise during his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss disability is the result of injury 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development of the record is required to comply with the VCAA 
or the implementing regulations.  

Factual Background

The veteran served on active duty from March 1964 to February 
1966.  The veteran's personnel records note that he served in 
Vietnam as a combat engineer for three months.  Service 
medical records are negative for complaints or findings 
related to hearing loss disability.  On the induction 
audiological evaluation conducted in March 1964, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
0
0
5
-
25

On the separation audiological evaluation in February 1966, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In 1998, the veteran submitted a claim for service connection 
for bilateral hearing loss disability.

On the authorized VA audiological evaluation in April 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
45
LEFT
10
15
35
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.

A June 2001 VA examination report notes the veteran's 
complaints of decreased hearing and tinnitus.  The veteran 
indicated that he served as a combat engineer in service, and 
was exposed to significant amounts of noise from helicopters 
and a mortar attack during his three months in Vietnam.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
40
LEFT
0
20
35
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

In a December 2001 addendum to the June 2001 VA examination 
report, the VA Chief of Audiology and Pathology stated, "As 
indicated in the report of 6/15/01 the veterans [sic] hearing 
tests from the service show his pure tone thresholds to be 
[within normal limits].  Therefore it is not likely that the 
hearing loss began in the service but it is likely as not 
that the tinnitus is a result of his noise exposure while in 
the service."

In a February 2002 opinion, Craig A. Foss, M.C.D, stated that 
the veteran had bilateral high frequency sensorineural 
hearing loss with decreased auditory discrimination ability.  
He stated:

From [the veteran's] history of being 
exposed to the noise of rifles, engine 
noise and helicopter noise while serving 
in the military during the mid 1960's, it 
is quite likely that this was the 
beginning of [his] hearing loss.  The 
type and degree of [his] hearing level on 
his audiogram is consistent with noise 
induced hearing loss.  Also [his] 
decreased auditory discrimination ability 
and tinnitus would tend to confirm this.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Although service medical records do not document the presence 
of hearing loss disability, the April and June 2001 VA 
examination reports demonstrate that the veteran currently 
has bilateral hearing loss disability, as defined by 
38 C.F.R. § 3.385.  The veteran's service personnel records 
note that he served in Vietnam as a combat engineer for three 
months.  The Board has found the veteran's detailed 
complaints of bilateral hearing loss dating back to noise 
exposure during service to credible, and there is no 
competent evidence of a post-service intervening cause of 
hearing loss.  In addition, a February 2002 opinion from the 
veteran's audiologist medically links the veteran's current 
bilateral hearing loss to service.  The private audiologist 
essentially indicated that, given the veteran's noise 
exposure during service, his hearing loss is at least as 
likely as not related to service.  This audiologist properly 
supported his opinion.  

The Board has also considered the December 2001 VA opinion 
indicating that it is not likely that the veteran's hearing 
loss disability is etiologically related to service.  As 
noted above, the veteran is not required to establish that 
his hearing loss disability is probably related to his 
military service.  Rather, the veteran prevails unless the 
evidence establishes that the hearing loss disability is 
probably unrelated to his military service.  Moreover, the 
Board has not found the stated basis for the VA opinion to be 
persuasive.  In sum, the Board is satisfied that the evidence 
supportive of the veteran's claim is at least in equipoise 
with that against the claim.  Accordingly, service connection 
for bilateral hearing loss disability is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.


REMAND

In September 2002, the RO received an August 2002 statement 
from Dr. Melvin Cannell, the veteran's private psychologist.  
This statement was submitted in support of the veteran's 
claim for a higher initial evaluation for PTSD.  Although it 
was received months before the RO forwarded the case to the 
Board, the RO failed to issue a supplemental statement of the 
case addressing this pertinent evidence.  It also appears to 
the Board that additional pertinent evidence pertaining to 
Dr. Cannell's treatment of the veteran could be available.

The Board also notes that the veteran has declined to appear 
for VA examinations scheduled during the pendency of this 
initial evaluation claim.  Although the Board believes that 
such an examination is needed to substantiate the veteran's 
claim and the RO has explained this to the veteran and his 
representative, the Board will not direct the RO to schedule 
another VA examination since the veteran's attorney has 
objected to the scheduling of such an examination.  In this 
regard, the notes that 38 C.F.R. § 3.655 provides that where 
a claimant fails to appear for an examination scheduled in 
conjunction with an original compensation claim, the claim 
will be decided on the evidence currently of record.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
him for PTSD.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of any indicated 
records.

2.  The RO should also contact the 
veteran and request him to indicate if he 
is willing to report for a VA psychiatric 
examination.  If he responds 
affirmatively, then such an examination 
should be scheduled.

3.  Then, the RO should undertake any 
other indicated development and issue a 
supplemental statement of the case 
addressing all pertinent evidence 
received since the issuance of the 
statement of the case in August 2002.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

